UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2159



EKOUA JOHNSON,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-461-710)


Submitted:   May 18, 2005                   Decided:   June 1, 2005


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Linda Hanten, Cecil C. Harrigan, HARRIGAN & HANTEN, P.C.,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, Michelle Gorden, Robert J. Higgins, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ekoua Johnson, a native of Togo and citizen of the Ivory

Coast, seeks review of an order of the Board of Immigration Appeals

(Board) denying her motion to reopen and reconsider, filed pursuant

to 8 C.F.R. § 1003.2(b)(1), (c)(1) (2005); see also 8 U.S.C.

§ 1229a(c)(5), (6) (2000). Johnson’s petition for review is timely

only as to the Board’s order denying reopening and reconsideration.

8 U.S.C. § 1252(b)(1) (2000) (petition for review must be filed

within thirty days of final order of removal); see Stone v. INS,

514 U.S. 386, 394-95 (1995) (holding order of removal and denial of

motion to reconsider are separate final orders, each subject to

relevant time limit for seeking review).

          We have reviewed the record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reopen and reconsider.   See 8 C.F.R. § 1003.2(a) (2005).

Therefore, we deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED